 MEYERS INDUSTRIESMeyers Industries, Inc. and Kenneth P. Prill. Case7-CA-172076 January 1984DECISION AND ORDEROn 14 January 1981 Administrative Law JudgeRobert A. Giannasi issued the attached decision.The Respondent filed exceptions and a supportingbrief. The General Counsel and the Charging Partyeach filed cross-exceptions with supporting briefs,after which the General Counsel filed a brief in re-sponse to the Respondent's exceptions.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,1findings,2and conclusions only to the extent consistent withthis Decision and Order.3On 4 November 1980, after the hearing and before the judge's deci-sion, the General Counsel, with the Charging Party's concurrence,moved to amend the complaint to include an additional allegation thatthe unl*aful nature of Prill's discharge is supported by Sec. 502 of theNational L'bor Relations Act. The relevant portion of that section states:INlor shall the quitting of labor by an employee or employees ingood faith because of abnormally dangerous conditions for work atthe place of employment of such employee or employees be deemeda strike under this Act.The judge, after considering the arguments of all parties, denied the Gen-eral Counsel's motion by telegram of II November 1980. The GeneralCounsel and the Charging Party cross-except. We note that counsel forthe General Counsel engaged in lengthy argument at the hearing con-cerning the theory of her case both before as well as after the presenta-tion of evidence, but gave no indication that Sec. 502 formed the basisfor any portion of the General Counsel's case. In addition, althoughcounsel for the Charging Party took the position at the hearing that Sec.502 was applicable, counsel for the General Counsel thereafter reiteratedthat the theory of her case rested on Alleluia Cushion Co., 221 NLRB 999(1975), and at no time adopted the Charging Party's position. Thus, al-though we agree with the judge that the General Counsel's motion toamend the complaint should be denied, we do so for the reason that theGeneral Counsel neither raised nor litigated the Sec. 502 issue at thehearing. Accordingly, we affirm the judge's ruling and therefore do notreach the issue discussed in fn. 6 of the attached decision of whether Sec.502 protects an employee in the circumstances of this case.2The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.The Respondent also asserts that the judge's decision is the result ofbias. After a careful examination of the entire record, we are satisfied thatthis allegation is without merit. There is no basis for finding that bias andpartiality existed merely because the judge resolved important factualconflicts in favor of the General Counsel's witnesses. As the SupremeCourt stated in NLRB v. Pittsburgh Steamship Co, 337 U.S. 656, 659(1949), "IT]otal rejection of an opposed view cannot of itself impugn theintegrity or competence of a trier of fact." See generally Jack August En-terprises, 232 NLRB 881 (1977).3 The Charging Party urges, as part of its cross-exceptions, that it beawarded a reasonable attorney's fee for this litigation. When a respond-ent's defense is dependent upon resolutions of credibility and hence is"debatable" rather than "frivolous," the Board has consistently refused toaward litigation costs, even if the respondent has "engaged in 'clearly ag-gravated and pervasive misconduct,' or in the 'flagrant repetition of con-duct previously found unlawful."' Heck's Inc., 215 NLRB 765, 767(1974); see also Tiidee Products, 194 NLRB 1234 (1972). Upon a review ofthe record, we cannot say that the Respondent's defenses were frivolous.268 NLRB No. 73Relying on Alleluia Cushion Co., 221 NLRB 999,the judge concluded that the Respondent violatedSection 8(a)(1) of the Act when it discharged em-ployee Kenneth P. Prill because of his safety com-plaints and his refusal to drive an unsafe truck afterreporting its condition to the Tennessee PublicService Commission. Upon careful consideration,and for the reasons set forth below, we reject theprinciples the Board adopted in Alleluia, and donot agree with the view of protected concerted ac-tivity which that decision and its progeny advance.We, therefore, find that the Respondent did notviolate Section 8(a)(l) by discharging Prill.I. THE CONCEPT OF PROTECTED CONCERTEDACTIVITYThe concept of concerted action has its basis inSection 7 of the Act, which states in relevant part:Employees shall have the right to self-organi-zation, to form, join, or assist labor organiza-tions, to bargain collectively through 'repre-sentatives of their own choosing, and toengage in other concerted activities for thepurpose of collective bargaining or othermutual aid or protection ....Although the legislative history of Section 7 doesnot specifically define "concerted activity," it doesreveal that Congress considered the concept interms of individuals united in pursuit of a commongoal. The immediate antecedent of Section 7 wasSection 7(a) of the National Industrial RecoveryAct of 1933,4the purpose of which was, as thenCongressman Boland suggested, to "afford [the la-boring person] the opportunity to associate freelywith his fellow workers for the betterment ofworking conditions ...[and it] primarily createsrights in organizations of workers."5A review of the language of Section 7 leads to asimilar united-action interpretation of "concertedactivity." The wording of that section demon-Accordingly, we deny the Charging Party's request for reasonable attor-ney's fees.' 48 Stat. 195, 198.See also § 2 of the Norris-LaGuardia Act, 47 Stat. 70, 29 U.S.C. § 102.The Supreme Court has stated that "Congress modeled the language of §7 after that found in § 2 of the Norris-LaGuardia Act ..which de-clares that it is the public policy of the United States that 'workers shallbe free from the interference, restraint, or coercion of employers of labor,or their agents, in the designation of ... representatives or in self organi-zation or in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection....' Easrex, Inc. v. NLRB.437 U.S. 556, 565 fn 14 (1978).a 79 Cong. Rec. H 2332 (daily ed Feb. 20, 1935) (statement of Rep.Boland), reprinted in 2 Leg. Hist. of the National Labor Relations Act of1935, at 2431-32 (1935).Boland's analysis of the "collectivist" antecedents of what became Sec.7 of the Act was recognized by others. See, e.g., William H. Spencer,Collective Bargaining Under Section 7(a) of the .Vational Industrial RecoveryAct 3-6 (1935)493 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrates that the statute envisions "concerted" actionin terms of collective activity: the formation of orassistance to a group, or action as a representativeon behalf of a group. Section 7 limits the employeerights it grants to the examples of concerted activi-ties specifically enumerated therein-"self-organiza-tion"; forming, joining, or assisting labor organiza-tions; and bargaining collectively ,through repre-sentatives-and to engaging in "other concerted ac-tivities for the purpose of collective bargaining orother mutual aid or protection." (Emphasis added.)Thus, the statute requires that the activities in ques-tion be "concerted" before they can be "protect-ed." Indeed, Section 7 does not use the term "pro-tected concerted activities," but only "concertedactivities."6Consistent with this interpretation, the Boardand courts before Alleluia generally analyzed theconcept of protected concerted activity by firstconsidering whether some kind of group action oc-curred and, only then, considering whether thataction was for the purpose of mutual aid or protec-tion.7In a 1951 case, Root-Carlin, Inc.,8the Boardaddressed the issue of what was required in orderfor activity to be "concerted." The case involvedonly conversation among employees about the needfor a union in their workplace. The Root-CarlinBoard stated:Manifestly, the guarantees of Section 7 of theAct extend to concerted activity which in itsinception involves only a speaker and a listener,for such activity is an indispensable prelimi-nary step to employee self-organization. [Em-phasis added. 92 NLRB at 1314.]Significantly, the Board described concerted activi-ty in terms of interaction among employees.Several years later, the Board again consideredwhat constituted concerted activity in Traylor-Pamco.9That case involved the discharge of twomen who consistently ate their lunch in the "dryshack" even during a concrete pour, while every-one else ate in the less pleasant surroundings of thetunnel so as to minimize "downtime." The trial ex-aminer, with Board approval, declined to find the6 The Act does not protect all concerted activity. It is not a violationof the Act to restrain or coerce an employee because he engages in con-certed activity that is not protected-either, for example, because suchactivity contravenes another section of the Act or another statute, or be-cause it was not engaged in "for the purpose of collective bargaining orother mutual aid or protection." See Eastex, 437 U.S. at 568 fn. 18. Seegenerally Gregory, Unprotected Acrivity and the NLRA, 39 Va. L. Rev.421 (1953).7 See, e.g., Texas Textile Mills, 58 NLRB 352 (1944); Lion Brand Mfg.Co., 55 NLRB 798 (1944), enfd. in relevant part 146 F.2d 773 (5th Cir.1945); Globe Co., 54 NLRB 1 (1943); M. F: A. Milling Co., 26 NLRB 614(1940), enfd. in relevant part 115 F.2d 140 (8th Cir.).8 92 NLRB 1313 (1951).9 154 NLRB 380 (1965).employees' refusal to eat in the tunnel to be con-certed, stating: "There is not even the proverbialiota of evidence that there was any consultation be-tween the two in the matter, that either relied inany measure on the other in making his refusal, orthat their association in refusing to eat in the tunnelwas anything but accidental." 154 NLRB at 388.Thus, in Traylor-Pamco, the Board continued todefine concerted activity in terms of employeeinteraction in support of a common goal.Thereafter, the Board decided in ContinentalMfg.,10 in which employee Ramirez prepared andsigned, on her own, a letter that she handed to re-spondent's owner. The letter stated that a majorityof employees were disgusted with their treatment,that a supervisor played favorites, and that a jani-tor was needed for the women's bathroom. Theletter concluded, "We all want to continue work-ing here with you; please help us to improve ourworking conditions." The Board reversed the trialexaminer's finding that Ramirez' letter constitutedconcerted activity, stating:The letter, which was directed only to theRespondent, was prepared and signed by Ra-mirez acting alone. She did not consult with...any other employee, or the Union aboutthe grievances therein stated or her intentionof sending the letter to DeSantis [an owner ofrespondent]. There is no evidence that thecriticisms in the letter reflected the views ofother employees, nor is there evidence that theletter was intended to enlist the support ofother employees. This letter received no sup-port from union representatives. ...[155NLRB at 257.]Once again, the Board defined concerted activityin terms of interaction among employees. ''In recent years, but before Alleluia, the Boardoften decided the circumstances under which ap-parently individual activity may properly be char-acterized as "concerted." One of these cases, G. V.R.. Inc.,12 is factually indistinguishable from Alle-luia, but equivocal in its reasoning. Glace andCurry were two employees who reported to theUnited States Army and the Department of Laborthat their employer forced them to "kick back"portions of their wages. The judge found thatGlace and Curry were discharged in violation ofSection 8(a)(l) of the Act because they concertedlymade complaints to United States agencies about'O 155 NLRB 255 (1965).J The Board's analysis of the facts in Continental Mfg., which weresimilar to those in Alleluia, was directly contrary to the Alleluia Board'sreasoning.12 201 NLRB 147 (1973) (former Chairman Edward Miller dissenting).494 MEYERS INDUSTRIEStheir wages, hours, and working conditions.13Atfootnote 2 of its decision, the Board majoritynoted:The Administrative Law Judge found, insubstance, that even in the absence of concert-ed activity, "Public policy would be frustratedif employees ...could not, with full protec-tion of the Act, make complaints to publicagencies about wages, hours, etc., without fearof reprisals."The Board majority specifically disavowed thejudge's language, stating:We do not adopt this improper extension ofour enunciated principle that it would be con-trary to public policy to hold that the makingof complaints to public authorities in the courseof concerted activity removes the protection ofthe Act from the concerted activity .... [201NLRB 147 at fn. 2.]Despite the Board's rejection of the judge's ex-tension of the concept of concerted activity, theBoard majority stated:We also find, in addition to these reasons [theevidence of Glace's and Curry's actual con-certed activities], that an employee covered bya federal statute governing wages, hours, andconditions of employment who participates ina compliance investigation of his employer'sadministration of a contract covered by such astatute, or who protests his employer's non-compliance with the contract, is engaged inconcerted activity for the mutual aid and pro-tection of all the employer's employees similar-ly situated. [Emphasis added. 201 NLRB at147.]J'Thus, with G. V R., the Board apparently declinedto extend its concept of concerted action as amatter of policy, but did so as a matter of law. Thedistinction is a difficult one to discern.II. ALLELUIA, ITS PROGENY, AND THEDEVELOPMENT OF THE PER SE STANDARD OFCONCERTED ACTIVITYWith Alleluia, the transformed concept of con-certed activity was at last revealed. In that case,maintenance employee Jack Henley registeredsafety complaints with respondent. Henley was'3 The judge and the Board majority found evidence that Glace andCurry had actually acted in concert during the course of the investiga-tion.t' The "contract" referred to in the decision was not a collective-bar-gaining agreement, but a contract for services entered into between re-spondent and the United States Army.later transferred to another facility,' 5 where he en-countered similar safety problems. Not satisfiedwith Alleluia's response to these problems, Henleywrote a letter of complaint to the California OSHAoffice (Occupational Safety and Health Administra-tion), with a copy to the respondent. The Boardfound no evidence that, before complaining to re-spondent or writing to California OSHA, Henleydiscussed the safety problems with other employ-ees, sought their support in remedying the prob-lems, or requested assistance in preparing the letter.Henley accompanied the OSHA inspector on aplant tour and was discharged the following day.The judge dismissed the complaint in its entirety,finding no outward manifestation of group action.The Board disagreed and found concerted activity.The Board reasoned from the premise that "(s]afeworking conditions are matters of great and con-tinuing concern for all within the work force." Insupport of that premise, the Board noted that boththe Federal Government and the States had madeknown their concern with this area of industrial lifethrough occupational safety and health legislation.The Board, therefore, reasoned that because Con-gress and the States made manifest the apparent na-tional will in the area of industrial safety, "the con-sent and concert of action emanates from the mereassertion of such statutory rights."Under the Alleluia approach, an observable mani-festation of "group will" in the workplace (as distin-guished from the legislature) was no longer re-quired to find concert of action. The existence ofrelevant legislation and its invocation by a solitaryemployee became sufficient to find concerted activ-ity. The practical effect of this change was totransform concerted activity into a mirror image ofitself. Instead of looking at the observable evidenceof group action to see what men and women in theworkplace in fact chose as an issue about which totake some action, it was the Board that determinedthe existence of an issue about which employeesought to have a group concern. Stated anotherway, under the Alleluia analytical framework, theBoard questioned whether the purpose of the activ-ity was one it wished to protect and, if so, if thendeemed the activity "concerted," without regard toits form. This is the essence of the per se standardof concerted activity. We emphasize that theBoard, in Alleluia, presumed to divine the rel-evance of the safety issue to the "theoretical" em-ployee group by pointing to the existence of legis-lation in the health and safety area. Alleluia's prog-eny, however, dropped even the requirement oflegislative action, and the Board ultimately decidedI5 The transfer was not at issue.495 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhat ought to be the subject matter of workingpersons' concern when the statutory manifestationof such "group concern" was slim or nonexist-ent. 16Another aspect of the Alleluia doctrine warrantsscrutiny. Perhaps in an attempt to retain some ele-ment of the previous requirement of observableevidence of group support, the Board stated:Accordingly, where an employee speaks upand seeks to enforce statutory provisions relat-ing to occupational safety designed for thebenefit of all employees, in the absence of anyevidence that fellow employees disavow such rep-resentation, we will find an implied consentthereto and deem such activity to be concert-ed. [Emphasis added. 221 NLRB at 1000.]This is yet another mirror image turn that the defi-nition of concerted activity has taken. In the past,we required the General Counsel to prove supportby other employees in order to find activity con-certed. With Alleluia, the Board seemed to requirea respondent to submit evidence that other employ-ees disavowed the activity to prove that it was notconcerted. This is a clear shift in the burden ofproof, not countenanced by either the legislativehistory or judicial interpretation of Section 7.17The courts of appeals that have reviewed thepost-Alleluia cases have rejected the per se stand-ard of concerted activity. 8 In Krispy Kreme, theFourth Circuit summarized the response of thecourts as follows:The Board cites no circuit decision support-ing its theory of presumed "concerted activi-ty" in this case. The only courts which haveconsidered it have flatly rejected any rule thatwhere the complaint of a single employee re-lates to an alleged violation of federal or statesafety laws and there is no proof of a purposeenlisting group action in support of the com-plaint, there is "constructive concerted action"meeting the threshold requirement under Sec-tion 7. [635 F.2d at 309.]For all the foregoing reasons, we are persuadedthat the per se standard of concerted activity, byI' In Air Surrey Corp., 229 NLRB 1064 (1977), enf. denied 601 F2d256 (6th Cir. 1979), and Pink Uoody. Inc., 237 NLRB 39 (1978), Alleluiawas expanded to include state banking statutes and motor vehicle laws,respectively.In Steere Dairy, Inc., 237 NLRB 1350 (1978), and Ontario Knife Co.,247 NLRB 1288 (1980), enf. denied 637 F.2d 840 (2d Cir. 1980), the stat-utory element of Alleluia was not present, and individual conduct wasdeemed to be concerted solely on the theory that it involved a matter theBoard considered to be of concern to the group.II Krispy Kreme Doughnut Corp. v. NLRB, 635 F.2d 304, 310 (4th Cir1980).': E.g., Ontario Knife Co. v. NLRB, 637 F.2d 840 (2d Cir. 1980); KrispyKreme Doughnut Corp. v. NLRB, 635 F.2d 304 (4th Cir. 1980); N'LRB v.Dawson Cabinet Co., 566 F.2d 1079 (8th Cir. 1977)which the Board determines what ought to be ofgroup concern and then artificially presumes that itis of group concern, is at odds with the Act. TheBoard and courts always considered, first, whetherthe activity is concerted, and only then, whether itis protected. This approach is mandated by thestatute itself, which requires that an activity beboth "concerted" and "protected." A Board find-ing that a particular form of individual activitywarrants group support is not a sufficient basis forlabeling that activity "concerted" within the mean-ing of Section 7.19III. INTERBORO DISTINGUISHED FROMALLELUIAThe Board's decision in Interboro Contractors20holds that actions an individual takes in attemptingto enforce a provision of an existing collective-bar-gaining agreement are, in effect, grievances withinthe framework of that agreement.21It is not ourintention to set forth the parameters of Interboro inthis case, but rather to distinguish Interboro fromAlleluia.The focal point in Interboro was, and must be,the attempted implementation of a collective-bar-gaining agreement. By contrast, in the Alleluia situ-ation, there is no bargaining agreement, much lessany attempt to enforce one, and we distinguish thetwo cases on that basis.IV. DEFINITION OF CONCERTED ACTIVITYBased on the foregoing analysis, we hold that theconcept of concerted activity first enunciated in Al-leluia does not comport with the principles inher-ent in Section 7 of the Act. We rely, instead, uponthe "objective" standard of concerted activity-thestandard on which the Board and courts reliedbefore Alleluia. Accordingly, we hereby overruleAlleluia and its progeny.Although the definition of concerted activity weset forth below is an attempt at a comprehensive19 Southern Steamship Co. v. VLRB, 316 U.S 31 (1942), cited by theBoard in Alleluia, is not to the contrary. That case involved a strike onboard a ship moored in an American port. The strike, which was foundto be in violation of the Federal mutiny statutes, would otherwise havebeen protected by the National Labor Relations Act. The Supreme Courtresolved the conflict between the Act and the mutiny statutes by instruct-ing the Board that it could not order the reinstatement of strikers who,under the circumstances, had engaged in a criminal act. In short, theBoard was required to accommodate its own mandates to those of an-other statutory scheme. Such accommodation, we emphasize, had theeffect of narrowing the scope of the National Labor Relations Act. The"accommodation" the Alleluia decision compelled, however, involvednothing less than using other statutes to create rights that do not existunder the Act.20 157 NLRB 1295, 1298 (1966), enfd. 388 F.2d 495 (2d Cir. 1967).2 1 The issue of the validity of the Interboro doctrine is presently pend-ing before the Supreme Court. Citry Disposal Systems, 256 NLRB 451(1981), enf denied 683 F.2d 1005 (6th Cir 1982), cert. granted 51U S L.W. 3703 (U.S. Mar. 28, 1983) (No. 82-960).496 MEYERS INDUSTRIESone, we caution that it is by no means exhaustive.We acknowledge the myriad of factual situationsthat have arisen, and will continue to arise, in thisarea of the law. In general, to find an employee'sactivity to be "concerted," we shall require that itbe engaged in with or on the authority of otheremployees, and not solely by and on behalf of theemployee himself.22Once the activity is found tobe concerted, an 8(a)(1) violation will be found if,in addition, the employer knew of the concertednature of the employee's activity, the concerted ac-tivity was protected by the Act, and the adverseemployment action at issue (e.g., discharge) wasmotivated by the employee's protected concertedactivity.23We emphasize that our return to a pre-Alleluiastandard of concerted activity places on the Gener-al Counsel the burden of proving the elements of aviolation as set forth herein. It will no longer besufficient for the General Counsel to set out thesubject matter that is of alleged concern to a theo-retical group and expect to establish concert ofaction thereby.We also emphasize that, under the standard wenow adopt, the question of whether an employeeengaged in concerted activity is, at its heart, a fac-tual one, the fate of a particular case rising or fall-ing on the record evidence. It is, therefore, impera-tive that the parties present as full and complete arecord as possible.V. APPLICATION OF THE DEFINITION OFCONCERTED ACTIVITY TO THE FACTS OF THEINSTANT CASEAs the judge found, Charging Party Kenneth P.Prill drove trucks for a number of years and wasan owner-operator for the 4 years before his em-ployment by the Respondent. The Respondent as-signed Prill to drive what was described as the"red Ford truck" and its accompanying trailer,with which he hauled boats from the Respondent'sfacility in Tecumseh, Michigan, to dealers through-out the country. Prill's equipment, particularly thebrakes and steering, gave him difficulty on anumber of occasions, and he often lodged com-plaints with the Respondent concerning malfunc-tions.12 See Ontario Knife Co. v. NLRB, 637 F.2d 840, 845 (2d Cir. 1980);Pacific Electricord Co. v. NLRB, 361 F.2d 310 (9th Cir. 1966).a2 See Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (IstCir. 1981), cert. denied 455 U.S. 989, approved in NLRB v. TransportationManagement Corp., 103 S.Ct. 2496, 97 LC * 10,164 (1983).Under this standard, an employee "may be discharged by the employerfor a good reason, a poor reason, or no reason at all, so long as the termsof the statute are not violated." NLRB v. Condenser Corp. of A/merica, 128F.2d 67, 75 (3d Cir. 1942). Thus, absent special circumstances like NLRBv. Burnup & Sims, 379 U.S. 21 (1964), there is no violation if an employ-er, even mistakenly, imposes discipline in the good-faith belief that an em-ployee engaged in misconduct.Although the red Ford truck and trailer were as-signed to Prill on what might fairly be described asa permanent basis, during the first 2 weeks of June1979 Prill's fellow employee, Ben Gove, was as-signed that equipment while Prill was absent fromwork. On a trip to Sudberry, Ontario, Gove experi-enced steering problems which nearly caused anaccident. On Gove's return, he informed Supervi-sor Dave Faling of difficulties with the truck. Prill,who had by then returned to work, was also inFaling's office to receive paperwork for an upcom-ing trip. Prill was present when Gove told Falingthat he "wouldn't take the truck as far as Clintonand back, until they had done some repair on it.Until someone repaired it. I [Gove] didn't carewho done it, but I wasn't going to drive it no far-ther."The Respondent's mechanic, Buck Maynard,made an unsuccessful attempt to correct the prob-lems. Thereafter, on a trip to Xenia, Ohio, duringwhich the brakes malfunctioned, Prill voluntarilystopped at an Ohio State roadside inspection stationwhere the trailer was cited for several defects,some relating to the brakes. Prill forwarded the ci-tation to the Respondent's officials.In July 1979, while driving through Tennessee,Prill was involved in an accident caused by themalfunctioning brakes. Prill telephoned the Re-spondent's president, Alan Beatty, who instructedPrill to have a mechanic look at the equipment, butto get it home as best he could. The followingmorning Prill again called Beatty. The Respond-ent's vice president, Wayne Seagraves, joined theconversation on an extension telephone. BothBeatty and Seagraves were upset with Prill for nothaving left Tennessee, and a decision was made tosend Maynard to Tennessee to examine the equip-ment.Thereafter, Prill, of his own volition, contactedthe Tennessee Public Service Commission to ar-range for an official inspection of the vehicle. Thefollowing morning a citation was issued, and theunit was put out of service due to bad trailerbrakes and damage to the hitch area of the truck.The citation mentioned several Department ofTransportation regulations, including 49 C.F.R. §396.4, which prohibits the unsafe operation of a ve-hicle. A commission representative instructed Prillthat certain repairs would have to be made beforethe vehicle could be moved.When Maynard arrived in Tennessee, Prillshowed him the citation. Maynard called Beatty,and it was decided to sell the trailer for scrap. Prillthen drove the truck back to Tecumseh.The judge found that when Prill reported in on 5July 1979 he turned in his paperwork and was sum-497 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmoned to Seagraves' office. Seagraves questionedhim about the accident and the damage to thetruck. He asked why Prill did not chain the truckand trailer together and drive back. Prill respondedthat he did not believe it was safe to drive the ve-hicle. Seagraves then said that Prill would be ter-minated because "we can't have you calling thecops like this all the time." Beatty, who had en-tered the office during the conversation, also askedwhy Prill did not chain the truck and trailer. Prillresponded that it would have been 'unsafe and un-lawful in view of the citation.The judge concluded that Prill was dischargedfor two reasons: (1) his refusal to drive an unsafevehicle after filing the report with the TennesseePublic Service Commission, and (2) his earliersafety complaints, including a complaint to Ohioauthorities. The judge held that Prill's dischargewas unlawful, relying on Alleluia, which he noted,"established a presumption that an individual em-ployee engages in concerted activity where hisconduct arises out of the employment relationshipand is a matter of common concern among all em-ployees." (Decision of the administrative lawjudge, sec. II,B, par. 2.)24 The judge further notedin support of his Alleluia analysis that Prill's refusalto drive the equipment was mandated by Depart-ment of Transportation regulations, which requirethat an inspection be made after an accident to de-termine the extent of damage, and also that a vehi-cle cited as unsafe not be operated until it is re-paired.25The judge found that Prill, by contacting localauthorities and refusing to drive the vehicle, wasenforcing the cited provisions of the national trans-portation policy, and that his invoking the Tennes-see Public Service Commission's inspection appara-tus was the legal equivalent of a safety complaintto OSHA. See Alleluia. The judge concluded hisanalysis by stating that the Respondent was "free,under Alleluia Cushion, to rebut the inference thatPrill's activity inured to the benefit of all employ-ees. It could have been shown, for example, thatPrill's protests and complaints were not made ingood faith or were simply the idiosyncrasies of asuper sensitive individual whose concerns couldnot have been shared by other truckdrivers in simi-lar circumstances. This Respondent failed utterly toaccomplish." (ALJD, sec. II,B, par. 10.)Rejecting, as we do, the judge's reliance on Alle-luia we find that the Respondent did not violateSection 8(a)(1) of the Act when it discharged Prillfor refusing to drive his truck and trailer and for24 The judge additionally relied on Ontario Knife Co., 247 NLRB 1288(1980), enf. denied 637 F.2d 840 (2d Cir.); Steere Dairy, 237 NLRB 1350(1978); and Pink Moody, Inc., 237 NLRB 39 (1978).24 Citing Federal Motor Carrier Safety Regulations, 49 C.F.R. § 396.4.contacting state authorities. Prill alone refused todrive the truck and trailer; he alone contacted theTennessee Public Service Commission after the ac-cident; and, prior to the accident, he alone contact-ed the Ohio authorities. Prill acted solely on hisown behalf. It follows that, without the artificialpresumption Alleluia created, the facts of this casedo not support a finding that Prill engaged in con-certed activity.There is one other point that warrants consider-ation. The judge stated that "Prill's complaintsabout the trailer brakes prior to the accident wereclearly concerted since they were joined by driverGove who made similar complaints, in Prill's pres-ence, to management officials about the safety ofPrill's vehicle when he, Gove, was assigned todrive it for 2 weeks." (ALJD, sec. II,B, par. 8.) Itis not certain whether the judge cited this evidencein support of his Alleluia analysis, or in support ofan alternative pre-Alleluia rationale. To the extentthat the judge appears to have concluded that thisrecord evidence would lead to a finding of con-certed action under a pre-Alleluia analysis, wereject his conclusion.The record is clear that Prill merely overheardGove's complaint while in the office on anothermatter, and there is no evidence that anything elseoccurred. The record reflects, and the judge found,only that Prill stood by when Gove made his com-plaint; the judge correctly made no factual findingthat Prill and Gove in any way joined forces toprotest the truck's condition. Indeed, the most thatcan be inferred from this scenario is that anotheremployee was individually concerned, and individ-ually complained, about the truck's condition.Taken by itself, however, individual employee con-cern, even if openly manifested by several employ-ees on an individual basis, is not sufficient evidenceto prove concert of action.In this regard, the Alleluia presumption has onlyengendered analytical confusion. Thus, under Alle-luia, concern is presumed unless otherwise rebutted;to affirmatively show that another employee is in-dividually concerned, or even lodges a complaint,adds not one whit to an Alleluia analysis. Yet, evi-dence of individual concern by more than one em-ployee has come to be viewed as evidence of con-cert itself, and has so blurred the distinction be-tween the two types of evidence that the Boardhas lost sight of what is required of a pre-Alleluiaanalysis.In its pre-Alleluia days the Board had, in fact,considered factual patterns similar to that presentedherein and had declined to find concerted activity.See, e.g., Traylor-Pamco and Continental Mfg., dis-cussed above. As with the employees who ate their498 MEYERS INDUSTRIESlunch together in Traylor-Pamco, there is no evi-dence here that there was any concerted plan ofaction between Gove and Prill, or that either reliedin any measure on the other when each refused todrive the truck. In addition, as in Continental Mfg.,there is no support for a finding that either Gove'sor Prill's refusal was intended to enlist the supportof other employees. Prill's refusal to drive thetruck and trailer and his report to the TennesseePublic Service Commission were made by himselfand for himself alone, and thus cannot be deemedconcerted.One might nonetheless fairly argue that Prill'ssituation is a sympathetic one that should cause usconcern. We do not believe, however, that Section7, framed as it was to legitimize and protect groupaction engaged in by employees for their mutualaid or protection, was intended to encompass thecase of individual activity presented here. Al-though it might be argued that a solitary over-the-road truckdriver would be hard pressed to enlistthe support of coworkers while away from thehome terminal, the Board, to paraphrase formerChairman Edward Miller's dissent in G. V R., isneither God nor the Department of Transportation.Outraged though we may be by a respondentwho-at the expense of its driver and others travel-ing on the nation's highways-was clearly attempt-ing to squeeze the last drop of life out of a trailerthat had just as clearly given up the ghost, we arenot empowered to correct all immorality or evenillegality arising under the total fabric of Federaland state laws.In conclusion, we acknowledge that there arefew areas of the law that are entirely free of uncer-tainty or disagreement. We are persuaded, howev-er, that Alleluia and its progeny have been an un-fortunate deviation from the objectives and pur-poses of the Act, as defined by its legislative andjudicial history, and it will not serve us well, northose whom we are charged to protect, to continueto adhere to Alleluia's precepts.Accordingly, based on all the foregoing reasons,and the record as a whole, we shall dismiss thecomplaint.ORDERThe complaint is dismissed.MEMBER ZIMMERMAN, dissenting.My colleagues today reject the theory of impliedconcerted activity developed in Alleluia CushionCo., 221 NLRB 999 (1975). Their ruling allows theRespondent to lawfully discharge employee Prillfor filing a complaint with the Tennessee PublicService Commission (Tennessee Commission) afterhaving an accident due to faulty brakes. My col-leagues admit there may be something outrageousabout an employer who is willing to endanger itsemployees by attempting to force the use of a trail-er which had "clearly given up the ghost." Theyalso concede that a solitary over-the-road truck-driver would be hard pressed to enlist the supportof coworkers while away from the home terminal.Nevertheless, they find this employee unprotectedby the Act because no other employee expresslyjoined him in lodging the complaint with the Ten-nessee Commission.My colleagues report today that the Board is notGod. If only their expectation of employees cov-ered by this Act were equally humble. Protectionfor such employees, they now announce, will bewithheld entirely if in trying to ensure reasonablysafe working conditions they happen not to be soomniscient as to rally other employees to their aidin advance. No matter that the conditions com-plained of are highly hazardous, or that they are apotential peril to other employees, or that they arethe subject of Government safety regulation. Thisis a distortion of the rights guaranteed employeesby the Act. The historical roots of "concerted ac-tivity" lie in the movement to shield organizedlabor from the criminal conspiracy laws and the in-junctive power of the courts. It goes against thehistory and spirit of Federal labor laws to use theconcept of concerted activity to cut off protectionfor the individual employee who asserts collectiverights. It is my colleagues who use mirrors on Sec-tion 7 and not the Board which decided AlleluiaCushion Co.I. THE ALLELUIA DECISION IS BASED ON TWORATIONALESAlleluia involved the discharge of an employeefor filing a complaint with the California office ofthe Occupational Safety and Health Administration(OSHA). It was undisputed that the employeeacted alone in protesting the lack of safety precau-tions. The Board nevertheless found this individualaction to be concerted and protected by the Act onthe ground that it must be presumed that other em-ployees shared the interest in safety and supportedthe single employee's complaint. The Board's deci-sion contains two rationales for the presumption ofconcerted action. First, reference is made to safeworking conditions as "matters of great and con-tinuing concern for all within the work force"' andoccupational safety is identified as "one of the mostimportant conditions of employment."2In addition,221 NLRB at 1000.2 Id.499 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Board emphasized that the nature and extent ofthe employee's complaints demonstrated that whilethe employee was concerned for his individualsafety, his object also encompassed the well-beingof his fellow employees. Second, the Board pointedto the public policy enunciated in the OccupationalSafety and Health Act and made the followinganalysis:[S]ince minimum safe and healthful employ-ment conditions for the protection and well-being of employees have been legislatively de-clared to be in the overall public interest, theconsent and concert of action emanates fromthe mere assertion of such statutory rights. Ac-cordingly, where an employee speaks up andseeks to enforce statutory provisions relatingto occupational safety designed for the benefitof all employees, in the absence of any evi-dence that fellow employees disavow suchrepresentation, we will find an implied consentthereto and deem such activity to be concert-ed.3The two rationales are discrete: the first pre-sumes concert from the presence of a matter of"great and continuing concern" to the work forceand requires an analysis of the specific complaint todetermine whether it goes beyond individual con-cerns; the second presumes concert from the legis-lative declaration of public interest in a matter re-lating to the workplace and requires the assertionof a statutory right. Neither rationale was articulat-ed with precision. Though these two approachesare different, the Alleluia decision intertwinedthem, treating them as one. This mixture of ration-ales undoubtedly created conditions for court op-position to the concept of concerted activity in Al-leluia. Criticism of the opinion is therefore under-standable. But that alone is not sufficient groundfor rejecting the principles established in the deci-sion.The case before us involves only one of the prin-ciples embodied in Alleluia-that an employee's as-sertion of an employment-related statutory rightcan be presumed to be activity covered by theNLRA. As such it requires no consideration ofgeneral arguments concerning a presumption ofconcert in the assertion of a matter of commonconcern to the work force.I would find in this case, as did the Board in Al-leluia, that the presumption of concert in the asser-tion of an employment-related statutory right isproper and valid. This position is based on theBoard's recognized authority to apply presump-tions and on the finding that the presumption of3 Id.concerted activity in the individual assertion of astatutory right concerning the workplace is consist-ent with the legislative history of Section 7 of theAct, is supported by the policies of the Act, andfulfills the Board's responsibility to accommodatethe Act to other employment legislation.II. THE POLICIES OF THE ACT AND THEHISTORICAL USE OF THE TERM "CONCERT"INDICATE THAT SECTION 7 PROTECTS THEINDIVIDUAL ASSERTION OF A WORK-RELATEDSTATUTORY RIGHTThe central purpose of the Act is to avoid orminimize industrial strife which interferes with thenormal flow of commerce. Section l(b) of theLabor Management Relations Act (29 U.S.C.141(b)) asserts that this purpose can be achieved ifemployers, employees, and labor organizations"each recognize under law one another's legitimaterights in their relations with each other, and aboveall recognize under law that neither party has anyright in its relations with any other to engage inacts or practices which jeopardize the publichealth, safety or interest." Section 1 of the Act fur-ther declares that it is "the policy of the UnitedStates to eliminate the causes of certain substantialobstructions to the free flow of commerce ...byprotecting the exercise by workers of full freedomof association ...for the purpose of ...mutualaid or protection." Section 7 of the Act then setsforth the boundaries of employees' protectedrights, establishing the right "to engage in otherconcerted activities for the purpose of. ..mutualaid or protection."There is no question that the assertion of a work-related statutory right by two or more employeesfalls within the above-described policies and pro-tections of the Act. It involves association for thepurpose of mutual aid or protection and opposes anact or practice by the employer which may jeop-ardize public health, safety, or interest. However,an individual employee's assertion of such a statu-tory right raises a question concerning the applica-bility of the Act because it is not taken in physicaland simultaneous concert with at least one otheremployee and the language of Section 7 specifical-ly mentions "concerted activity."Opposing courts have taken the view that "con-certed" means literal group action. The legislativehistory of the Act neither supports nor refutes thisinterpretation. It is virtually silent as to the precisemeaning and applicability of "concerted activities."But the likely explanation for this silence is that, inview of the history leading up to enactment of Sec-tion 7, there existed, at the time of enactment, noneed for precise definition of the term.500 MEYERS INDUSTRIESA. The Earliest Use of the Term Concerted wasin Opposition to the Application of the Doctrineof Criminal Conspiracy to Employees'Organizing EffortsThe earliest attempts of American labor to orga-nize in order to improve working conditions weremet by judicial application of the doctrine of crimi-nal conspiracy as established in England in the 18thcentury.4That doctrine permitted individual con-duct, but proscribed the same conduct by two ormore persons acting together:As in the case of journeymen conspiring toraise their wages; each may insist on raisinghis wages if he can; but if several meet for thesame purpose, it is illegal and the parties maybe indicted for a conspiracy. Rex v. Mawbey, 6T.R. 619, 636 (1796).In a 19th century case, Justice Holmes noted theanomaly which allowed individual action but foundcriminal the same action taken collectively by agroup. He took issue with the conspiracy doctrinein a dissenting opinion in Vegelahn v. Gunter:5But there is a notion which latterly has beeninsisted on a good deal, that a combination ofpersons to do what any one of them lawfullymight do by himself will make the otherwiselawful conduct unlawful. It would be rash tosay that some as yet unformulated truth maynot be hidden under this proposition. But inthe general form in which it has been present-ed and accepted by many courts, I think itplainly untrue, both on authority and on prin-ciple.Despite use of the conspiracy doctrine and theattendant labor injunction, the movement towardorganized labor continued and eventually made animpact on the legislative process. Some of the earli-est labor legislation was directed toward insulatingorganized labor from the criminal conspiracy doc-trine and the injunctive power of the courts. It is inthis context that the term "concert" first appeared.The Clayton Act of 1914 provided that "no ...injunction shall prohibit any person or persons,whether singly or in concert, from ...ceasing toperform any work or labor ....". The term ap-peared again in the Norris-LaGuardia Act both ina clause prohibiting injunctions7and in a clause4 See generally Russell A. Smith, Leroy S. Merrifield, and Theodore J.St. Antoine, Labor Relations Law (4th ed. 1968) at 1-54 and Robert A.Gorman and Matthew W. Finkin, The Individual and the Requirement of"Concert" under the National Labor Relations Act, 130 U. Pa. L. Rev.286.5 167 Mass. 92, 44 N.E. 1077 (1896).5 38 Stat. 738 (1914), 29 U.S.C. § 51 (1946).47 Stat. 70 (1932), 29 U.S.C. § 104 (1946).which is similar to the language used in Section 7of the Act: "it is necessary that [the individual un-organized worker] shall be free from the interfer-ence, restraint or coercion of employers ...inself-organization or in other concerted activities forthe purpose of collective bargaining or othermutual aid or protection ...."8 Identical lan-guage was used in Section 7(a) of the National In-dustrial Recovery Act,9 and subsequently in Sec-tion 7 of the NLRA, providing that "concerted ac-tivities for the purpose of collective bargaining orother mutual aid or protection" shall not be inter-fered with. It thus appears that the concept of con-certed activities which first emerged in the ClaytonAct of 1914 as a check against the use of the crimi-nal conspiracy doctrine was picked up, withoutcomment, in subsequent labor legislation.B. "Concerted Activities" May Reasonably beContrued as Supplementing an IndividualEmployee's RightsGiven this history, it is reasonable to construethe term "concerted" in the Act as expanding pre-existing employee rights concerning the workplace,assuring that acts lawfully undertaken by an indi-vidual could not be deemed unlawful when under-taken as a group. While the Act focuses on collec-tive action, there is no indication that the term ap-plies only to literal collective action or was intend-ed by Congress to limit the assertion of employeerights.10Rather, the term appears to limit only theassertion of individual rights which have no rela-tionship to any collective effort to improve work-ing conditions or to extend aid or protection tofellow workers.C. The Assertion of a Work-Related StatutoryRight Falls Within the Meaning of "ConcertedActivity"A work-related statutory right is not in essencean individual right; instead, it is a right shared byand created for employees as a group through thelegislative process at the Federal or state level. Insuch a case, the legislature determines that mainte-nance or establishment of a particular condition ofemployment is in the public interest. The statute isaddressed to the needs of employees as a class orstrata within the society at large. When viewedagainst the historical background of the Act, an in-dividual employee's assertion of this type of statu-tory right is fully consistent with the literal groupaction of employees requesting higher wages for8 47 Stat. 70 (1932). 29 U.S.C. § 102 (1942).' 48 Stat. 198 (1938).'O Congressman Bolard's remarks, cited by the majority, provide nosuch indication, as they merely focus on the expansion of rights.501 DECISIONS OF NATIONAL LABOR RELATIONS BOARDall. In both instances, the action concerns employ-ees as a group constituting an opposing force to theeconomic power of employers, the very type ofaction that the earliest uses of the term "concert-ed" were designed to protect.III. THE SUPREME COURT HAS LONGACKNOWLEDGED THE BOARD'S AUTHORITY TOUSE PRESUMPTIONS IN ADMINISTERING THEACTThe Alleluia decision makes the presumption thatthe individual assertion of an employment-relatedstatutory right is a concerted act. The creation ofpresumptions by the Board based on the realities ofthe workplace is not a unique phenomenon. In1945 the Supreme Court approved the Board's useof such a presumption in Republic Aviation Corp. lThat case involved the presumption that a rule pro-hibiting union solicitation by employees outside ofworking hours is an unreasonable impediment toself-organization and hence unlawful. In rejectingthe attack on the Board's use of this presumption,the Court stated:An administrative agency with power afterhearings to determine on the evidence in ad-versary proceedings whether violations of stat-utory commands have occurred may inferwithin the limits of the inquiry from theproven facts such conclusions as reasonablymay be based upon the facts proven. One ofthe purposes which led to the creation of suchboards is to have decisions based upon eviden-tial facts under the particular statute made byexperienced officials with an adequate appre-ciation of the complexities of the subjectwhich is entrusted to their administration. [Ci-tations omitted.] 12The Court found no error in the Board's adoptionof the presumption, noting that it was "the productof the Board's appraisal of normal conditions aboutindustrial establishments. Like a statutory presump-tion or one established by regulation, the validity,perhaps in a varying degree, depends upon the ra-tionality between what is proved and what is in-ferred." 13Here, it is undisputed, and therefore proven, thata right concerning the workplace has been estab-lished by a legislature and an individual has suf-fered adverse consequences from asserting thatright. Unlike my colleagues, I would infer that theassertion of the right is, at its core, a concerted act.Thus, a matter concerning conditions of employ-" Republic Aviation Corp. v NLRB, 324 U.S. 793 (1945).12 Id. at 800.'a Id. at 804-805.ment which legislatively has been deemed in thepublic interest may certainly be presumed a matterof concern to all the employees for whom the stat-ute has been enacted. 4 For the reasons set forth insection II, this inference of concert is one rational-ly drawn from the proven facts and is, therefore,valid under the standards of Republic Aviation Corp.IV. THE INFERENCE OF CONCERT IN THEINDIVIDUAL ASSERTION OF A WORK-RELATEDSTATUTORY RIGHT IS SUPPORTED BY THE ACT'SPOLICIES AND THE BOARD'S MANDATE TOACCOMMODATE OTHER EMPLOYMENTLEGISLATIONAs shown above, there is a rational connectionbetween the assertion of a statutory right govern-ing the workplace and the inference that all em-ployees whose rights are protected by the statutesupport the individual assertion of those rights. Notonly is this presumption of concerted action sup-ported by the historical use of the term "concert-ed," but also by the Act's policies and by theBoard's mandate to administer the Act in accom-modation with other employment legislation.The Act specifically states that the purpose ofavoiding and minimizing industrial strife can beachieved if employers, employees, and labor orga-nizations "above all recognize under law that nei-ther party has any right in its relations with anyother to engage in acts or practices which jeopard-ize the public health, safety or interest."15The Acttherefore contemplates a concern by employees formatters affecting the public health, safety, or inter-est. Further, the Board has been admonished torecognize the purposes of other employment legis-lation and to construe the Act in a manner support-ive of the overall statutory scheme. The SupremeCourt stated in Southern Steamship Co. v. NLRB,316 U.S. 31, 47 (1942):[T]he Board has not been commissioned to ef-fectuate the policies of the Labor RelationsAct so single-mindedly that it may whollyignore other and equally important Congres-sional objectives. Frequently the entire scopeof Congressional purpose calls for careful ac-commodation of one statutory scheme to an-other, and it is not too much to demand of anadministrative body that it undertake this ac-commodation without excessive emphasis uponits immediate task.i" See, e.g., Bethlehem Shipbuilding Corp. v. NLRB, 114 F.2d 930, 937(Ist Cir. 1940), petition for cert. dismissed on motion of petitioner 312U.S. 710 (1941) (involving unlawful interference with employee efforts tosecure favorable workmen's compensation legislation).15 29 U.S.C. 141(b)502 MEYERS INDUSTRIESGiven these policies and admonitions, it is rea-sonable to presume that when an individual em-ployee invokes a statute governing a condition inthe workplace he is within the scope of employeeaction contemplated by the Act (i.e., a challenge toan employer's practice concerning the publichealth, safety, or interest). Further, it would be in-congruous with the public policy embedded in em-ployment-related legislation-and indeed inconsist-ent with the very act of passage-to assume that, inthe absence of an express manifestation of support,other employees do not collectively share an inter-est in an attempted vindication of the statutoryright created for their benefit. Presuming concertin the individual assertion of an employment-relat-ed statutory right running to all employees, there-fore, accommodates the Act to the overall legisla-tive policy regarding the workplace and workingconditions.ConclusionFor all the reasons set forth above, it is appropri-ate to presume that the individual assertion of anemployment-related statutory right is concerted.Making this presumption does not end the matter;it merely shifts the burden to the employer to showthat, in a particular case, the employees, for what-ever reasons, opposed the individual's assertion ofthat interest or that the individual specifically actedin his own interest."' The presumption is no lessvalid, and the employer's burden no heavier, thanin cases involving, as did Republic Aviation, solicita-tion rules.Considering the facts of this case, as found bythe judge, I conclude that Prill was discharged inviolation of Section 8(a)(l). The judge found thatPrill was discharged because of his complaintsabout the safety of equipment he was required todrive, including a complaint to the Tennessee Com-mission following an accident, and because of hisrefusal, for safety reasons, to drive the equipmentfollowing the accident. By reporting to the Tennes-see Commission, Prill invoked laws regulatingmotor carriers, and initiated an investigation whichresulted in issuance of a citation by the TennesseeCommission based on Department of Transporta-tion regulations. I would find that in resorting tothis legislation Prill engaged in concerted activity.Although the Department of Transportation reg-ulations concern the safety of public highways gen-erally, they also regulate, among other things, thesafety of equipment that drivers for motor carriersare required to operate and the obligations of driv-'6 See Comet Fast Freight, 262 NLRB 430 (1982), for an example ofsuch a demonstration that the individual did not act in the interest of hisfellow employees.ers in case of accidents. Since the highways theyregulate are the workplace of commercial drivers,they, in effect, concern conditions of employmentfor such drivers of motor carriers. In these circum-stances, it is appropriate to presume that otherdrivers support the assertion of those regulations.The presumption is validated by the record. Em-ployee Gove drove Prill's regularly assigned truckand trailer for a 2-week period while Prill wasabsent. Prill was present when Gove reportedproblems with the steering and told SupervisorFaling that he would not drive the truck untilsomeone repaired it. It is, therefore, indisputablethat two employees were concerned with thesafety of the truck and trailer and tried to do some-thing about it. It is certainly valid to presume, atthe very least, that Gove supported Prill's com-plaint to the Tennessee Commission. Yet my col-leagues allow Prill's fate to be dictated by suchhappenstance as the failure to make a phone call.If, after the accident in Tennessee, Prill hadphoned Gove, discussed the problem, and receivedhis likely approval to contact the Tennessee Com-mission, his action would have been concerted andhe would be working today. Because he failed tomake such a call, and instead individually invokedregulations designed to protect commercial driversas a group and others using the highways, his caseis dismissed. Surely the concerted activity provi-sion in Section 7 was not intended to produce suchanomalous results when the safety of employees'working conditions is at issue.My colleagues' concern with the need to draw aline in this area is, like the criticism of Alleluia, un-derstandable. But, wherever the line should bedrawn it assuredly should not be drawn at such apoint where it creates a safe zone for employers toretaliate against employees who protest over mat-ters which strike at the heart of the economic rela-tionship between employer and employee. To doso runs against one of the central aims of the Na-tional Labor Relations Act: to guarantee that em-ployees do not lose their jobs because they chal-lenge an employer on a matter concerning groupwages, hours, or terms and conditions of employ-ment. The use of the term "concerted" in thisarena merely ensures that collective action cannotbe subject to charges of criminal conspiracy andthat the Act's protection extends only to mattersaddressed to employees as a class or group. I dis-sent from my colleagues' use of the term to distortthe fundamental principles of the statute they arecharged to enforce.503 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEROBERT A. GIANNASI, Administrative Law Judge:This case was tried in Adrian, Michigan, on August 1,1980. The complaint alleges that the Respondent violatedSection 8(a)(l) of the Act by discharging truckdriverKenneth Prill because he engaged in protected concertedactivity, i.e., making complaints about the safety of histrailer, contacting the Tennessee Public Service Commis-sion about the safety of his vehicle after it was involvedin an accident, which contact resulted in the issuance ofan out-of-service notice, and refusing thereafter to drivethe vehicle. The Respondent denies the essential allega-tions in the complaint. The Respondent and the Charg-ing Party filed briefs.Based upon the entire record in this case, including thetestimony of the witnesses and my observation of theirdemeanor, I make the followingFINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent, a Michigan corporation, is engagedin the manufacture, sale, and distribution of aluminumboats, canoes, jeep tops, and related products at severallocations in Michigan. Its principal office and place ofbusiness is located at 9133 Tecumseh-Clinton Road inTecumseh, Michigan, the only facility involved herein.During a representative I-year period, the Respondentmanufactured, sold, and distributed at its Tecumseh,Michigan facility products valued in excess of $2 million,of which products valued in excess of $500,000 wereshipped from its Tecumseh facility to points located out-side the State of Michigan. Accordingly, I find that theRespondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.II. THE UNFAIR LABOR PRACTICESA. The FactsKenneth Prill was hired by the Respondent on April24, 1979, as a skilled driver. He had driven trucks for anumber of years before being hired. He was an owner-operator for the 4 years prior to his employment by theRespondent. His employment application notes that hehad "good driving experience" and had 2 years ofschooling as a mechanic.Prill was assigned to drive what was described as thered Ford truck and its accompanying trailer. He hauledboats from the Respondent's facility in Tecumseh, Michi-gan, to dealers throughout the country. His supervisor,Dave Faling, had no complaints about Prill's work andhe testified that Prill took "very good care of his equip-ment." Prill was never given a disciplinary warningduring his employment with the Respondent whichlasted until his discharge on July 5, 1979.'I It is uncontested that Prill never received a written warning. The Re-spondent's president, Alan Beatty, testified that he never orally repri-manded Prill. Vice President Wayne Seagraves testified that he did, butPrill credibly denied receiving any such oral warnings before his dis-charge.Prill experienced a number of problems with his equip-ment. The most significant problem was the failure of thebrakes on the trailer to operate properly. On one trip, ashe was driving through Chicago, Prill experienced abrake failure which almost caused an accident. Prill alsonoticed a steering problem on his equipment. Fellowdriver Ben Gove drove Prill's equipment for the first 2weeks in June 1979. Gove noticed the steering problemon a trip to Sudberry, Ontario. The steering problemnearly caused an accident on that trip. When Gove re-turned, he told Faling about the problem and stated, inPrill's presence, that he would not take the truck outagain until it was repaired. Faling promised to make theneeded repairs.Prill made numerous complaints about the deficienciesin his equipment. He made these complaints to PresidentAlan Beatty, mechanic Buck Maynard, and his supervi-sor, Dave Faling. Faling corroborated Prill's testimonythat he made complaints to Faling. Faling transmittedthese complaints to Maynard. Maynard also corroborat-ed Prill's testimony that complaints concerning thebrakes on the trailer were made to him.During his employment, Prill made 11 trips in histruck and he complained after several of them. Most ofhis problems were with the trailer's brakes. He testifiedcredibly and in detail about each of these complaints.Buck Maynard made some repairs on the brakes afterone of Prill's complaints, but the problem was still notfully resolved. Maynard told Prill that the axles were soold that replacement parts could not be secured. Prill in-sisted that new parts should be purchased. On Prill's nexttrip, the brakes continued to give Prill trouble, to thepoint of causing him to take longer on the trip thanplanned even because he had to drive slower. Prill askedFaling when the brakes would be repaired but Falingsimply referred him to Maynard.On a subsequent trip to Xenia, Ohio, the brakes contin-ued to be inoperative. Prill stopped at a roadside inspec-tion conducted by the Ohio State Highway Patrol. As aresult of that inspection, the truck was issued a citationfor a number of defects, including problems with thebrakes. Prill turned the citation in to the Respondent'sofficials.The brake problem was never resolved and-the truckcontinued to give its driver problems.In late June 1979, Prill was assigned to drive a load toJacksonville, Florida. The brakes gave him trouble onthat trip. He described them as inoperative. On thereturn trip with an empty trailer, he had an accident inAthens, Tennessee.The accident took place on Sunday, July 1, 1979. Itwas caused when a pickup truck struck the left rear ofPrill's trailer causing it to jackknife. Prill's trailer endedup off the road and immobile. The Respondent concedesthat the accident was not Prill's fault and was not a con-sideration in his discharge. The equipment was towed toa nearby truckstop in Knoxville, Tennessee.The night of the accident, Prill called the Respond-ent's president, Alan Beatty, at his home. Prill advisedBeatty of the damage to the trailer, more specifically, thehitching areas of the truck and trailer. Beatty asked Prill504 MEYERS INDUSTRIESto chain the tractor and trailer hitches together and totow the trailer back to Tecumseh. Prill told Beatty thatthis would be dangerous since the hitch area wascracked. Beatty told Prill to have a mechanic in Tennes-see look at the equipment but to get it home as best hecould.The following morning, Prill called Beatty again.Wayne Seagraves, the vice president of production, alsogot on the phone. They were upset with Prill for nothaving left Tennessee. Seagraves said, "Why in the hellhaven't you come back?" Prill said that the vehicle wasunsafe. He cited the brake problem and said the hitchwas damaged. Toward the end of the conversation,Beatty and Seagraves decided to send mechanic BuckMaynard to Tennessee to look at the vehicle.After the phone call, Prill decided to call the TenneseePublic Service Commission and have an official inspec-tion of the vehicle. The next morning, Tuesday, a Cap-tain Charles Bain inspected the vehicle and issued a cita-tion. The unit was put out of service because of the badtrailer brakes and the damage to the hitch area of thetruck. The citation mentioned several Department ofTransportation regulations, including 49 C.F.R. § 396.4which prohibits the unsafe operation of a vehicle. Baintold Prill that, before the vehicle could be moved, cer-tain repairs had to be made. Prill turned the citation overto the Respondent with is paperwork.When Maynard arrived later in the day on Tuesday,Prill showed him the citation. Maynard called Beattyand they agreed that the trailer was not worth returningto Tecumseh or even being repaired. They decided toleave the trailer behind and sell it for scrap after remov-ing the tires. Prill then drove the truck back to Tecum-seh.On Thursday, July 5, Prill reported for work andturned in the paperwork on his trip. Seagraves sum-moned Prill to his office. Seagraves questioned himabout the accident and the damage to the truck. Heasked why Prill did not chain the truck and trailer to-gether and drive back. Prill responded that he did notbelieve it was safe to drive the vehicle. Seagraves thensaid that Prill would be terminated because "we can'thave you calling the cops like this all the time." Beatty,who had come into the office during the conversation,also asked why Prill did not chain the truck and trailer.Prill responded that it would have been unsafe and un-lawful in view of the citation.Beatty testified that he was not in Seagraves' officewhen Prill was terminated but he met Prill afterwards.He testified that they talked briefly about the incidentbut his version of their conversation is different fromPrill's. To the extent that Beatty's testimony differs fromthat of Prill on this or any issue, I credit Prill. He im-pressed me as a candid and honest witness who testifiedin meaningful detail about all the issues in this case. Hisrecollection was lucid and precise. Beatty, on the otherhand, was not a reliable witness. He dissembled when hetried to intimate that Prill was both laid off and dis-charged. He exaggerated Prill's alleged work deficienciesin order to strengthen his case. On numerous occasionshe went far beyond the scope of the question to deni-grate Prill as an employee, even though there is no evi-dence of written reprimands against Prill. Moreover, hewas unable to be specific when recounting Prill's allegeddeficiencies. After stating that probationary employees,like Prill, are not issued written reprimands, he concededthat he himself had never even orally reprimanded Prill.Indeed, the Respondent's written rules provide for writ-ten reprimands and they make no exception for proba-tionary employees. This is significant because there arespecific references in the rules to permanent employeeswhere such references are thought to be necessary. Inmy view, Beatty was unable to give objective testimonyabout Prill.Seagraves also gave a different version of the July 5termination interview. To the extent his version differsfrom Prill's I also discredit Seagraves' testimony becauseI found him to be an unreliable witness. Seagraves testi-fied that, after he terminated Prill, Prill asked him if hewas being fired because "I called the cops." Seagravessaid he was not, but he interjected, in his testimony, "Ihad no knowledge that he did call the police." Later, heconceded he told Prill he did not appreciate him callingthe police but it was not the reason for his termination.Actually it is quite likely that Seagraves did know thatPrill notified the police in Tennessee. Mechanic Maynardtestified he told Beatty about the citation and it is reason-able to assume that Beatty spoke to Seagraves prior toPrill's discharge. Significantly, Seagraves did not tellPrill that he and Beatty had decided, before Prill's trip toJacksonville, to terminate him. This lack of candor wasreflected in Seagraves' testimony. Moreover, Seagravesattempted to show that he orally reprimanded Prill. Buthe was not specific in his testimony. In contrast, Prillwas candid and detailed in his testimony. In these cir-cumstances, I credit Prill over Seagraves where their tes-timony conflicts.The same day that Prill was discharged, the Respond-ent hired Glenn Bolduc as a driver. Bolduc did not takehis first trip until about a week and a half later.In late July, Faling had a conversation with Beattyabout Prill's termination. Faling, who was returning froma 2-week layoff, asked where Prill was. Beatty said hehad "let him go." Faling asked the reason for the termi-nation. He testified that Beatty said "he had an accidentor what had happened, and he was a little upset becausehe had to send another man down there to get the equip-ment." Beatty also said that Prill refused to drive thetruck back to Tecumseh.2B. Discussion and AnalysisIt is well settled that an employer violates Section8(a)(1) of the Act when he discharges an employee forengaging in protected concerted activity within themeaning of Section 7 of the Act. Protected activity in-cludes a refusal to work in protest of a working condi-tion. NLRB v. Washington Aluminum Co., 370 U.S. 9(1961). In such cases the Board does not inquire into thereasonableness of the work-related complaint. It only re-quires that the complaint or protest be undertaken in2 The above is based on the credited testimony of Faling, a supervisorof the Respondent. Beatty did not contradict this testimony.505 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgood faith. See E. R. Carpenter Co., 252 NLRB 18(1980).Although concerted activity is often undertaken by agroup of employees3 or by a single employee enforcing acollective-bargaining agreement which is the ultimateresult of concerted group action,4the Board has alsoheld that even the activity of a single worker may beconcerted if it inures to the benefit of all employees.Thus, a single employee's refusal to work to protest achange in terms and conditions of employment for allemployees may be concerted notwithstanding that otheremployees do not join in that refusal. See Ontario KnifeCo., 247 NLRB 1288 (1980); Steere Dairy, 237 NLRB1350 (1978). The Board has established a presumptionthat an individual employee engages in concerted activi-ty where his conduct arises out of the employment rela-tionship and is a matter of common concern among allemployees. Alleluia Cushion Co., 221 NLRB 999 (1975).Indeed, in a decision which is almost on all fours withthe instant case, the Board found that an employer whodischarges a single employee for refusing to drive anunsafe vehicle, about which he and other employees hadcomplained, violates Section 8(a)(1) of the Act. See PinkMoody, Inc., 237 NLRB 39 (1978).The following is an excerpt from the Pink Moody deci-sion (237 NLRB 39-40):In Alleluia Cushion, supra, we held that where anemployee speaks up and seeks to enforce statutoryprovisions relating to occupational safety designedfor the benefit of all employees, in the absence ofany evidence that fellow employees disavow suchrepresentation, we will find implied consent theretoand deem such activity to be concerted. In AirSurrey, supra, we found as concerted activity an em-ployee's individual inquiry at his employer's bank asto whether the employer had sufficient funds on de-posit to meet the upcoming payroll, because thematter inquired into by the employees was of vitalconcern to all employees. And in Dawson CabinetCompany, Inc., 228 NLRB 290 (1977), we extendedthe Alleluia Cushion principle in order to find asconcerted activity a female employee's individualrefusal to perform a certain job unless she was paidthe same wages as a male employee doing the samejob, because the employee was attempting to vindi-cate the equal pay rights of the female employees.'In the instant case, the facts clearly establish thatSalinas' refusal to drive truck 25 on March 5 wasconcerted activity within the meaning of AlleluiaCushion, Air Surrey, and Dawson Cabinet. Respond-ent acknowledged its own concern over the brakeson truck 25 when it took the truck out of servicefor a few nights in January after the brakes hadmalfunctioned while Salinas was driving his route.In March, Respondent became aware that otherdrivers besides Salinas were concerned about themalfunctioning brakes on truck 25. Thus, on March3, Salinas had a telephone conversation with Horn,3 See Washington Aluminum, above.See Interboro Contractors, 157 NLRB 1295, 1298 (1966), enfd. 388F.2d 495 (2d Cir. 1967).who had driven truck 25 that day and had experi-enced the malfunctioning brakes. Horn stated thathe (Horn) would not drive truck 25 again. The nextday, when directed by Respondent to drive truck25, Horn refused. Nothing happened, however, be-cause another truck became available before Hornstarted his run. The very next day, Salinas refusedto drive truck 25 back to the garage when orderedto do so by Respondent. Thus, at the time Respond-ent suspended Salinas, it was on notice that on suc-cessive days two of its drivers had refused to drivetruck 25 because of the brake problem.In addition, compliance with an order to drive amotor vehicle with malfunctioning brakes wouldclearly violate traffic regulations,2and thus anybenefits resulting from Salinas' refusal to drive suchan unsafe vehicle would inure to the benefit of allof Respondent's drivers.In light of these facts, it is clear that Salinas' ac-tions on March 5 were part of a continuing effortby Salinas and at least one other employee to haveRespondent repair the brakes on truck 25, that Re-spondent was fully aware of such effort as well asthe specific problem with the brakes on truck 25,and, thus, that Salinas' activity was concerted. Inas-much as Respondent suspended Salinas for engagingin protected concerted activities, we find that hissuspension violated Section 8(a)(1) of the Act.I Thus, the Administrative Law Judge's conclusion that Sali-nas' refusal to perform his normal work tasks distinguished thiscase from the Alleluia Cushion line of cases is clearly incorrect.2 An employer's ordering of a commercially licensed driver toviolate traffic regulations and ordinances would be a matter ofgrave concern to all drivers.Applying these principles and the Board's reasoning inPink Moody and Alleluia Cushion, I find that the Re-spondent's discharge of Prill was violative of Section8(a)(1) of the Act.The General Counsel has made a prima facie showingthat Prill was discharged for refusing to drive his truckand trailer back to Tecumseh, Michigan, and, by his in-sistence that the truck was unsafe to drive, causing theRespondent to dispatch its mechanic to Knoxville, Ten-nessee. This finding is supported by the uncontradictedtestimony of Supervisor Dave Faling. Faling testifiedthat President Alan Beatty said that this was the reasonfor the termination. He mentioned no other reasons. Thisadmission by the highest ranking official of the Respond-ent is confirmed by the circumstances of Prill's termina-tion. He was fired the day after he reported to work fol-lowing his return from Knoxville, Tennessee. He wastold by Seagraves that the Respondent could not havehim "calling the cops all the time," an obvious referenceto the fact that Prill had asked local authorities in Ten-nessee to inspect the vehicle which resulted in a citationbeing issued that prevented the trailer from being moved.The timing of the discharge makes it clear that whathappened in Tennessee precipitated the discharge. TheRespondent conceded that Prill was not discharged be-cause of the accident itself. Seagraves and Beatty wereclearly insistent on Prill's driving the vehicle back to Te-506 MEYERS INDUSTRIEScumseh and were upset when Prill balked. In these cir-cumstances, the inference is clear that Prill was fired forrefusing-for safety reasons-to drive the truck and trail-er back to Tecumseh. The credited testimony also showsthat the Respondent was concerned with Prill's earliersafety complaints, including a complaint to Ohio authori-ties which resulted in a citation of the vehicle for safetyviolations, and that this too formed a basis for the dis-charge. Thus, Seagraves told Prill, when he fired him,"we can't have you calling the cops like this all the time"(emphasis added). In view of the many earlier problemswith the trailer brakes which were not satisfactorily re-solved and of the citation of the Tennessee authorities di-recting that the trailer not be moved unless repaired,Prill's refusal to drive the equipment back to Tecumsehwas made in good faith.At the hearing, the Respondent attempted to show,through the testimony of Seagraves and Beatty, that itdecided to lay off Prill for economic reasons prior to theJacksonville trip and that he was fired for being a pooremployee. Apart from the inconsistency and contradic-tion of these two reasons, they fly in the face of the un-contradicted testimony of Supervisor Faling which madeit clear that Beatty conveyed the view to him that Prillwas fired for refusing to drive the truck back to Tecum-seh. Beatty did not mention any other reasons to Faling.Moreover, the reasons related at the hearing are basedon the discredited testimony of Beatty and Seagraves. Ihave discussed some of this testimony above as well asmy reasons for discrediting it. In addition, the assertionthat Prill was to be laid off for economic reasons prior tothe Jacksonville trip is implausible. Why would an em-ployer who has allegedly decided to lay off a particularemployee send him on a lengthy trip without even tell-ing him he was going to be laid off? And why would anemployer then hire another driver the same day Prill wasdischarged and not give Prill the opportunity to handlethe job? As I have indicated, the testimony concerningPrill's alleged poor work performance was unreliable.Prill received no written warnings although the Re-spondent's rules require written warnings before a dis-charge. Probationary employees are not excluded fromsuch rules. Beatty did not even orally reprimand Prill.There is no evidence that Faling, his immediate supervi-sor, ever did. Seagraves' testimony as to oral warningswas undetailed and ambiguous. The testimony was point-edly and credibly rebutted by Prill. Faling's testimonyalso controverts Seagraves since he had no problemswith Prill.In these circumstances, I find that the Respondent'sreasons for the termination, advanced by its officials atthe hearing, were pretexts. The Respondent has thusfailed to rebut the General Counsel's evidence or showthat Prill would have been discharged notwithstandinghis safety complaints and his refusal to drive an unsafevehicle after reporting its condition to the TennesseePublic Service Commission.The question then becomes whether Prill's safety com-plaints and his refusal to drive an unsafe vehicle in thecircumstances of this case constituted protected concert-ed activity under Section 7 of the National Labor Rela-tions Act. Prill's refusal to drive the vehicle was mandat-ed by Department of Transportation regulations whichrequire that an inspection be made after an accident todetermine the extent of damage and also require that avehicle cited as unsafe not be operated until it is re-paired.5Prill was, by contacting local authorities and re-fusing to drive the vehicle, enforcing these provisions ofthe national transportation policy. This policy obviouslyreflects concern not only for the safety of the generaldriving public but also for particular drivers. Obeyingthe Respondent's orders to drive an unsafe vehicle wouldhave caused a violation of DOT regulations. Moreover,Prill's refusal to drive the vehicle was also based, in part,on his earlier experience which had resulted in numerouscomplaints about the inoperative trailer brakes on thissame vehicle. The Tennessee citation mentioned the in-operative trailer brakes as one of two deficiencies whichrendered the vehicle inoperable. Prill's complaints aboutthe trailer brakes prior to the accident were clearly con-certed since they were joined by driver Gove who madesimilar complaints, in Prill's presence, to management of-ficials about the safety of Prill's vehicle when he, Gove,was assigned to drive it for 2 weeks. These concertedcomplaints were thus a sufficient basis on which a refusalto drive the truck could be made. See Pink Moody,above.Prill's effort to have the Tennessee Public ServiceCommission to inspect the damaged trailer was theequivalent of a safety complaint to OSHA. Indeed, theapplication of Department of Transportation regulationsin this respect is mandatory. After an accident, a drivermust report the accident, and, if a citation is issuedwhich states that the truck not be driven, the citationmust be complied with. In contrast, the processes ofOSHA are voluntary: An employee may or may not takea work-related safety complaint to OSHA. Furthermore,the safety of a driver's vehicle is at least the equivalentof a workplace safety problem which affects all employ-ees. A truckdriver's place of work is behind the wheel ofa truck just as the manufacturing employee's place ofwork is the plant environment. An employee who com-plains about the safety of a particular truck speaks forthe safety of any employee who may drive that truckI The Federal Motor Carrier Safety Regulations provide, in 49 C.F.R..as follows:Section 396.4 Unsafe operations forbidden.No motor carrier shall permit or require a driver to drive anymotor vehicle revealed by inspection or operation to be in such con-dition that its operation would be hazardous or likely to result in abreakdown of the vehicle nor shall any driver drive any motor vehi-cle which by reason of its mechanical condition is so imminentlyhazardous to operate as to be likely to cause an accident or a break-down of the vehicle. If while any motor vehicle is being operated ona highway, it is discovered to be in such unsafe condition, it shall becontinued in operation only to the nearest place where repairs cansafely be effected, and even such operations shall be conducted onlyif it be less hazardous to the public than permitting the vehicle toremain on the highway.Section 396 6 Damaged vehicles, inspection.No motor carrier shall permit or require a driver to drive nor shallany driver drive a motor vehicle which has been damaged in an ac-cident or by other cause until inspection has been made by a personqualified to ascertain the nature and extent of the damage and therelationship of such damage to the safe operation of the motor vehi-cle, nor shall such motor vehicle be operated until such person hasdetermined it to be in safe operating condition.507 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand for any employee who has an interest in the safetyof his vehicle. It is not a remote inference that an em-ployer who seeks to have one driver drive an unsafe ve-hicle may do likewise with another driver or another ve-hicle. Indeed, the evidence in this case shows that theRespondent had dispatched another driver, Gove, to op-erate Prill's vehicle. Gove expressed his reluctance todrive the vehicle in the future. Thus, under the rationaleof Alleluia Cushion and Pink Moody employee Prill's re-fusal to drive an unsafe vehicle was. tantamount tomaking a work-related safety complaint which wouldinure to the benefit of all employees and the activity ofPrill was thus presumptively protected.The Respondent was, of course, free, under AlleluiaCushion to rebut the inference that Prill's activity inuredto the benefit of all employees. It could have shown, forexample, that Prill's protests and complaints were notmade in good faith or were simply the idiosyncrasies of asupersensitive individual whose concerns could not havebeen shared by other truckdrivers in similar circum-stances. This the Respondent failed utterly to accom-plish. Indeed, three witnesses, Maynard, Faling, andGove, essentially corroborated Prill on the safety prob-lems of the vehicle Prill was driving. The Respondentdid not even attempt to return the trailer from Tennes-see, thus confirming Prill's judgment and that of the Ten-nessee Public Service Commission that the vehicle wasunsafe. In these circumstances, I find that the Respond-ent has not rebutted the presumption that Prill's safetycomplaints and refusal to drive an unsafe vehicle inuredto the benefit of all employees and thus constituted pro-tected concerted activity.66 The General Counsel and the Charging Party allege that the illegal-ity of Prill's discharge is buttressed by reference to Sec. 502 of the Actwhich states, in pertinent part, "nor shall the quitting of labor by an em-ployee or employees in good faith because of abnormally dangerous con-ditions for work at the place of employment of such employee or em-ployees be deemed a strike under this Act." In my view, Sec. 502 has noapplicability to this case which must be decided under Sec. 7 and Sec.8(aXl) of the Act. Sec. 502 offers no particular help in defining the con-tours of protected concerted activity in the circumstances of this case.Sec. 502 does not define either an unfair labor practice or concerted pro-tected activity. And it adds nothing to the existing body of law interpret-ing the phrase "protected concerted activity." Sec. 502 is, of course,useful in helping to determine the rights of employees who refuse to per-form work in unsafe situations where a contractual no-strike provisionwould make such activity unprotected. Thus, in a case where an individ-ual's refusal to work is prima facie protected and concerted because,under the Inrerboro rationale, he seeks to enforce a cnntractual provision.such as the specific provision that an employee may refuse to drive a ve-hicle he believes to be unsafe, reference to Sec. 502 may rebut an em-ployer's defense that such refusal is unprotected because it is a "strike" inCONCLUSIONS OF LAW1. By discharging employee Kenneth Prill for engag-ing in protected concerted activity, the Respondent com-mitted an unfair labor practice in violation of Section8(aX1) of the Act.72. This unfair labor practice affected commerce withinthe meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in theunfair labor practice set forth above, I will recommendthat it cease and desist therefrom and take certain affirm-ative action designed to effectuate the policies of theAct. The Respondent will be ordered to reinstate Ken-neth Prill to his former job or, if that job no longerexists, to a substantially equivalent job, and to make himwhole for any losses of wages and other benefits he mayhave suffered as a result of his unlawful discharge. Suchlosses are to be computed in the manner prescribed in F.W Woolworth Co., 90 NLRB 289 (1950), with interest asset forth in Florida Steel Corp., 231 NLRB 651 (1977).8[Recommended Order omitted from publication.]violation of a contractual no-strike clause. See Banyard v. NLRB, 505F.2d 342, 348 (D.C. Cir. 1974), citing Gateway Coal Co. v. United MineWorkers, 414 U.S. 368 (1974). The instant case is distinguishable. The pro-tected concerted activity here is not based on the enforcement of a con-tractual clause under the Interboro rationale. Here there is no contract in-volved, no representative, and no no-strike clause. The concertedness ofthe activity must be established by reference to Washington Aluminum,Alleluia Cushion, and its progeny.The Respondent alleged that the State of Michigan Department ofLabor dismissed a complaint filed by Prill alleging that the discharge vio-lated the Michigan Occupational Safety and Health Act. I have consid-ered the evidence submitted by the Respondent in support of this allega-tion and I conclude that it does not detract from my findings in this case.The statutory procedure under which the Michigan Department of Laboroperates does not result in a final determination which can be equatedwith the result obtained under the Labor Act. Indeed, the department es-sentially conducts investigation which may result in the issuance of acomplaint which is then taken to a local court. No hearing was held. Thedepartment's standard for issuing a complaint is that the "over ridingfactor" in the employee's discharge be his "safety related" complaint. Inthese circumstances, the department's refusal to issue a complaint is ofscant relevance in determining whether the General Counsel has proved,by a preponderance of the evidence, in an adversary hearing where anadministrative law judge must assess the credibility of witnesses, that Prillwas fired for engaging in activity which was, under the Labor Act, pro-tected and concerted.8 See generally Isis Plumbing Co., 138 NLRB 716 (1962).508